People v Barton (2016 NY Slip Op 03519)





People v Barton


2016 NY Slip Op 03519


Decided on May 4, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
L. PRISCILLA HALL
LEONARD B. AUSTIN, JJ.


2009-10414
 (Ind. No. 1046/08)

[*1]The People of the State of New York, respondent,
vLarry Barton, appellant.


Larry Barton, Elmira, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Nancy Fitzpatrick Talcott, and Deborah E. Wassel of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (Denise A. Corsí of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 30, 2013 (People v Barton, 110 AD3d 1089), affirming a judgment of the Supreme Court, Queens County, rendered October 16, 2009.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., DICKERSON, HALL and AUSTIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court